DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 This action is in response to the application filed on 12/31/2019.
Claims 1 - 20 are currently pending.

Election/Restriction
Claims 1 - 20 are subject to a restriction requirement.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1 - 11 ("Invention I") are directed to:  "A method, comprising: accessing a first graph that includes a plurality of containers, wherein each of the plurality of containers contains one or more rules comprising computer code and is configured for sequential execution by a rule engine; electronically scanning the computer code corresponding to the one or more rules in each of the plurality of containers; determining, based on the electronically scanning, an interdependency among all the rules in the plurality of containers; and generating, based on the determining, a second graph that includes all of the rules of each of the plurality of containers, but not the containers themselves, wherein at least some of the rules are configured for parallel execution by the rule engine; wherein at least one of the accessing, the electronically scanning, the determining, and the generating is 
Claims 12 - 17 ("Invention II") are directed to  "A system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:  4835-3477-3934 v.1-27-DOCKET NO. 70481.2656US01 (OCP.D2019.100196.US1) performing an electronic scan of computer programming code corresponding to a first graph, the first graph including a plurality of folders that are configured for sequential execution by a rule engine, each of the plurality of folders containing one or more rules; identifying, based on the electronic scan, a plurality of subsets of the one or more rules in each of the plurality of folders, wherein the rules within each of the plurality of subsets is dependent on one or more other rules in that subset but are independent of rules in other one of the plurality of subsets; generating a second graph that includes a plurality of threads, wherein each of the plurality of threads corresponds to a respective one of the plurality of subsets of the one or more rules; and executing, via the rule engine, the plurality of the threads in parallel." (examiner has separately classified these claims as G06Q 20/4016).
Claims 18 - 20 ("Invention III") are directed to  "A non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising: accessing computer programming code of a plurality of rules of a first graph, the plurality of rules being located in a plurality of folders that are sequentially executable by a rule engine; identifying, based on the accessing and at least in part using an abstract syntax tree, common 
Inventions I, II, and III are related as two or more subcombinations.  Inventions in this relationship are distinct if it can be shown that:
at least one subcombination as claimed can be shown to be separately usable or has utility other than in the disclosed subcombinations. These subcombinations are separately usable because they relate to fundamentally different rule engines which variably allow for parallel rules execution if possible, however: independent claim 1 mandates an interdependency among all of the transaction rules,  independent claim 12 mandates transaction rules of a subset are dependent upon other transaction rules of the same subset, and independent  claim 18 mandates that transaction rules from each subset are independent from transaction rules of other subsets; AND  
the subcombinations as claimed do not overlap in scope. Independent claim 1 does not read on independent claims 12 or 18, nor does independent claim 12 read on independent claims 1 or 18, nor does independent claim 18 read on independent claims 1 or 12 AND 
the subcombinations as claimed are not obvious variants of one another. It is not reasonably obvious for one to mandate that: independent claim 1 has an interdependency among all of the transaction rules; independent claim 12 has transaction rules of a subset are dependent upon other transaction rules of the same subset, and that independent  claim 18 has transaction rules from each subset which are independent from transaction rules of other subsets.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Furthermore, the inventions are otherwise independent or distinct from each other because Inventions I, II, and III are of different classifications as above noted. The examiner requires restriction between these three separately classified inventions.  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the several inventions would require different classification searches as mentioned above as well as different fields of search by employing different search queries. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has not contacted the applicant for election over telephone due to the complex nature of the election/restriction requirement (see MPEP §812.01 (R-3)).
  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached from 9 - 5 p.m., EST, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/MATTHEW COBB/Examiner, Art Unit 3698     

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694